1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTHONY TRAYVON WILLIAMS,             Case No. CV 18-2455 AB (SS)

12                     Petitioner,         ORDER ACCEPTING FINDINGS,

13        v.                               CONCLUSIONS AND

14   JOSIE GASTELO, Warden,                RECOMMENDATIONS OF UNITED

15                     Respondent.         STATES MAGISTRATE JUDGE

16

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition, all the records and files herein, and the Report and

19   Recommendation of the United States Magistrate Judge.             The time

20   for filing Objections to the Report and Recommendation has passed

21   and no Objections have been received.           Accordingly, the Court

22   accepts   the   findings,   conclusions   and   recommendations    of   the

23   Magistrate Judge.

24   \\

25   \\

26   \\

27   \\

28   \\
1         IT IS ORDERED that the Petition is denied and Judgment shall

2    be entered dismissing this action with prejudice.

3

4         IT IS FURTHER ORDERED that the Clerk serve copies of this

5    Order and the Judgment herein on Petitioner at his address of

6    record and on counsel for Respondent.

7

8         LET JUDGMENT BE ENTERED ACCORDINGLY.

9
10   Dated: September 4, 2019
11                                       ANDRE BIROTTE JR.
                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                     2
